Citation Nr: 1313329	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  12-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits.    


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to December 1970 and from August 1972 to August 1973.  He died in February 2010.  The appellant is seeking to be recognized as the Veteran's surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The Regional Office (RO) in St. Louis, Missouri, has jurisdiction of the case. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before the appellant's claim for recognition as a surviving spouse can be adjudicated.  

Dependency and Indemnity Compensation (DIC) is a payment made by VA to a "surviving spouse," child, or parent because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14) (West 2002 and Supp. 2012); 38 C.F.R. § 3.5(a)(1) (2012).  Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.23, 3.3 (2009).  Finally, accrued benefits, or benefits to which a beneficiary was entitled at his death, will be paid to a "surviving spouse" as provided by law.  38 U.S.C.A. § 5121(a) (West 2002 and Supp. 2012); 38 C.F.R. § 3.1000(a), (d) (2012).

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2012).

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2012).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j); Hopkins v. Nicholson, 19 Vet. App. 165, 169 (2005).

In the present case, the central issue is whether the appellant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b), if her separation from the Veteran was due to the misconduct of, or procured by, the Veteran without fault on her part.  

That is, the requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2012).  

In this regard, temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  Id.  

In Gregory v. Brown, 5 Vet. App. 108, 112 (1993), the U.S. Court of Appeals for Veterans Claims (Court) identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The mere acts of seeking divorce and failing to reconcile are not relevant to the question of fault at the time of separation, particularly if the spouse has been physically and emotionally abused.  Id.

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit Court held that separation by mutual consent generally does not constitute desertion by a potential surviving spouse - the key is the reason for the separation.  Under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id. at 1358.  However, separation by mutual consent would constitute desertion if it was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  This would break the continuity of cohabitation and preclude surviving spouse recognition in such instance.  Id. at 1357.     

In this case, the Veteran and the appellant married in April 1977.  See April 1977 affidavit of marriage; April 1977 certificate of lost marriage license.  They had one child, A.S. (initials used to protect privacy), who was born in 1978.  See December 1978 birth certificate.  The Veteran and the appellant later separated sometime in the late 1970s, and no longer lived together.  However, it does not appear that a formal divorce ever occurred.  See December 2010 negative response from Jackson County Courthouse.  After their separation, the Veteran remarried other women on multiple occasions (he claimed five marriages in total), but he never divorced the appellant.  The Veteran died in February 2010 due to accidental acute drug intoxication (cocaine and ethanol).  See February 2010 death certificate.  

The appellant contends that she and the appellant remained legally married for VA purposes from 1977 to his death in 2010.  The appellant believes that she is exempt from the requirement of continuous cohabitation because their separation in the late 1970s was due to the misconduct of the Veteran without fault on her part.  She maintains that his service-connected posttraumatic stress disorder (PTSD) made the marriage intolerable due to his alcohol abuse, drug abuse, womanizing, and domestic violence against her.  She feared for her safety and that of her daughter.  She also claims the Veteran abandoned both her and her daughter personally and financially.  Regardless, she indicates that she never intended to formally end the marriage or to desert the Veteran.  She states that she has never remarried.  See February 2010 and July 2010 DIC claims; August 2012 VA Form 9; June 2011, October 2012, January 2013 appellant statements.  

The statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).  On a similar note, the VA Adjudication Procedure Manual indicates that, if there is conflicting evidence, the RO may ask relatives of the Veteran to furnish statements concerning their understanding of the circumstances surrounding the Veteran's marriage and any separation for purposes of establishing continuous cohabitation.  See M21-1MR, Part III, Subpart iii, Chapter 5, Section E, Topic 25, Block f (October 11, 2010).

In the instant case, a remand is required for the RO to request that the Veteran's mother, L.L.S., and any other relatives she identifies, complete statements concerning their understanding of the circumstances surrounding the Veteran's marriage and separation with the appellant in the 1970s.  Address and phone number information for L.L.S. is included in her April 2010 application for burial benefits.  

The reason for this request is some evidence of record exists that contradicts the statements of the appellant on the issue of continuous cohabitation.  See 38 C.F.R. § 3.53(b).  For example, in an earlier January 1995 statement in which the appellant was attempting to secure apportionment benefits for their daughter, the appellant stated that she could not get a divorce from the Veteran, "which I want very much," due to financial concerns.  She also noted that she had been separated from him for 14 years at that point.  That letter contradicts her latter assertions that she did not want to divorce the Veteran.  In addition, in her February 2010 and July 2010 DIC applications, the appellant indicated that she lived continuously with the Veteran from the date of marriage to his death, an assertion that is unsupported.  In fact, it contradicts her January 1995 statement that they had been separated during the previous 14 years.  Moreover, in the February 2010 DIC application, the appellant asserted that she and the Veteran had only been separated for the "last 7 years," which would mean since 2002 or 2003.  This assertion is contradicted by statements from the Veteran indicating that he was married to another woman, J.R. at that time, as well as earlier statements that they had been separated since the late 1970s.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)


1.  The RO/AMC should request that the Veteran's mother, L.L.S., complete a statement concerning her understanding of the circumstances surrounding the Veteran's marriage and separation with the appellant.  (A recent address and phone number for L.L.S. is contained in an April 2010 application for burial benefits).  The request for information should include the following questions:

(a)  Did the Veteran and the appellant (A.S.) live together as husband and wife at any point after their separation in the late 1970s?

(b)  Were you aware of any misconduct on the part of the Veteran, (e.g., domestic violence or drug/alcohol abuse) that caused his separation from the appellant?

(c)  Were you aware of any misconduct by the appellant that led to the Veteran's separation from her?  

(d)  Were you aware of any intent by the appellant to end the marriage to the Veteran at the time of separation?

(e)  Did the appellant ever remarry?  

(f)  Did the appellant ever live with another person of the opposite sex and hold herself out openly to the public to be the spouse of such person? 
 
(f)  Please identify any other relatives who would have personal knowledge of the circumstances surrounding the Veteran's marriage and separation with the appellant.

The RO/AMC should document any responses to these questions in the claims folder. If no response is received, the RO /AMC should also note it in the record.

2.  The RO/AMC should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  The RO should also complete any further development deemed necessary.

3.  Thereafter, the RO/AMC should consider all of the evidence of record and readjudicate the issue on appeal.  If the benefit sought is not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the appellant an opportunity to respond.


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required of the appellant until she is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



